       CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 1 of 23



                         UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MINNESOTA

 GERALD DOYEN, individually and on
 behalf of all others similarly situated,             Case No.

                       Plaintiff,

         v.


 DOLLAR GENERAL CORPORATION
 d/b/a DOLLAR GENERAL and
 DOLGENCORP, LLC d/b/a DOLLAR
 GENERAL

                       Defendants.


                             CLASS ACTION COMPLAINT

       Plaintiff, Gerald Doyen (“Plaintiff”), individually and on behalf of all others

similarly situated, brings this class action against Dollar General Corporation d/b/a Dollar

General and Dolgencorp, LLC d/b/a Dollar General (collectively, “Defendants”), alleging

violations of Title III of the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,

(the “ADA”) and its implementing regulations, for declaratory and injunctive relief,

attorneys’ fees, expenses and costs pursuant to 42 U.S.C. § 12181 et seq. (the “ADA”) and

its implementing regulations.

                                     INTRODUCTION

       1.       This is a case about putting profit ahead of the rights of people with

disabilities.
         CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 2 of 23



         2.     Defendants position a host of obstructions, including merchandise displays,

stocking carts, bins, dollies, and ladders so that they block or narrow the aisle pathways of

their stores.

         3.     This practice is intentional, and driven by a calculated judgment that

impeding interior paths of travel increases sales revenue and profits. Stuff Piled in the

Aisle? It’s There to Get You to Spend More, The New York Times, (April 7, 2011) (quoting

Dollar General spokeswomen Mary Winn Gordon that Dollar General deliberately

positions “merchandise in the aisles or at the entrance, or stacks of related items – like piles

of bananas alongside boxes of vanilla wafers” in an effort to “capture [its] customers”

attention).1 See also e.g., Why a Messy, Cluttered Store is Good for Business, Time

Magazine, (April 8, 2011).2

         4.     Although this practice may indeed increase profits for Defendants, it does so

at the expense of basic civil rights guaranteed to people with disabilities by the ADA

because it results in unlawful access barriers.

         5.      Plaintiff Doyen is a left leg below-the-knee amputee who also has a left-

hand deformity making it difficult to grasp, twist and hold things. As a result, Mr. Doyen

uses a wheelchair or motor scooter for mobility and, at all times relevant hereto, has

suffered from a legal disability as defined by the ADA, 42 U.S.C. § 12102(2). He is




1
    Available at https://www.nytimes.com/2011/04/08/business/08clutter.html as of March 7, 2019.
2
 Available at http://business.time.com/2011/04/08/why-a-messy-cluttered-store-is-good-for-
business/ as of March 7, 2019.
                                                2
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 3 of 23



therefore a member of the protected class under the ADA and the regulations implementing

the ADA set forth at 28 C.F.R. § 36.101 et. seq.

       6.     Plaintiff has frequently visited Defendants’ stores and has repeatedly been

denied full and equal access to the stores as a result of accessibility barriers existing in

interior paths of travel. These access barriers include but are not limited to: merchandise

displays, bins, dollies, and ladders, positioned so that they impermissibly block or narrow

the aisle pathways. These conditions violate the ADA and severely impede Plaintiff’s

ability to access the goods and services offered at Defendants’ stores.

       7.     The access barriers described herein are not temporary and isolated. They are

systemic, recurring, and reflective of Defendants’ marketing and store policies and

practices. Plaintiff has encountered the same barriers on multiple occasions and has been

repeatedly deterred from accessing Defendants’ goods and services as a result.

       8.     Counsel for Plaintiff have overseen an investigation into Defendants’

Minnesota stores which has confirmed the widespread existence of interior access barriers

that are the same as, or similar to, the barriers directly experienced by Plaintiff.

       9.     Notably, Defendants have recently been subjected to legal actions in other

jurisdictions regarding the same civil rights violations that are being challenged by Plaintiff

in this Complaint. For example, Defendants recently entered into a Settlement Agreement

with the United States Department of Justice regarding access barriers in and around their

stores in the State of Alabama. See DJ# 202-3-41.

       10.    Similarly, Defendants were recently sued in class actions in both the Western

District of Pennsylvania and the Northern District of New York, challenging the same

                                               3
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 4 of 23



and/or similar violations that are being challenged by Plaintiff in this Complaint. See

Nocera v. Dollar General Corporation, et al., 2:18-cv-01222-PJP (W.D.Pa.); Michel v.

Dollar General Corporation, et al, 2:18-cv-01624-PJP (W.D.Pa.); Rossman v. Dollar

General Corp., et al., 6:18-cv-00573-FJS (N.D.N.Y.).

       11.    Unless Defendants are required to remove the access barriers described

herein, and required to change their policies and practices so that these access barriers do

not reoccur at Defendants’ Minnesota stores, Plaintiff and the proposed Class will continue

to be denied full and equal access to the stores and will be deterred from fully using

Defendants’ Minnesota stores.

       12.    In accordance with 42 U.S.C. § 12188(a)(2), Plaintiff seeks a permanent

injunction requiring that:

       a) Defendants remediate all interior path of travel access barriers at
          Defendants’ Minnesota stores, consistent with the ADA;

       b) Defendants change their policies and practices so that the interior path of
          travel access barriers at Defendants’ Minnesota stores do not reoccur; and

       c) Plaintiff’s representatives shall monitor Defendants’ Minnesota stores to
          ensure that the injunctive relief ordered pursuant to this Complaint has
          been implemented and will remain in place.

       13.    Plaintiff’s claims for permanent injunctive relief are asserted as class claims

pursuant to Fed. R. Civ. P. 23(b)(2). Rule 23(b)(2) was specifically intended to be utilized

in civil rights cases where the plaintiff seeks injunctive relief for his or her own benefit and

the benefit of a class of similarly situated individuals. To that end, the note to the 1996

amendment to Rule 23 states:



                                               4
       CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 5 of 23



        Subdivision(b)(2). This subdivision is intended to reach situations where a
        party has taken action or refused to take action with respect to a class, and
        final relief of an injunctive nature or a corresponding declaratory nature,
        settling the legality of the behavior with respect to the class as a whole, is
        appropriate…. Illustrative are various actions in the civil rights field where a
        party is charged with discriminating unlawfully against a class, usually one
        whose members are incapable of specific enumeration.


              THE ADA’S CLEAR AND COMPREHENSIVE MANDATE

        14.    The ADA was enacted over a quarter century ago and was intended to

“provide a clear and comprehensive national mandate for the elimination of discrimination

against individuals with disabilities.” 42 U.S.C. § 12101(b)(1).

        15.    The ADA is the central civil rights law protecting people with disabilities, a

group of Americans who are too often overlooked and undervalued. Like other civil rights

laws, the purpose of the ADA is clear: the eradication of discrimination. As one legal

scholar explained: “A single step in front of a store may not immediately call to mind

images of Lester Maddox standing in the door of his restaurant to keep blacks out. But in

a crucial respect they are the same, for a step can exclude a person who uses a wheelchair

just as surely as a no-blacks-allowed rule can exclude a class of people.” Samuel

Bagenstos, The Perversity of Limited Civil Rights Remedies: The Case of “Abusive” ADA

Litigation, 54 UCLA L. Rev. 1, 23 (2006).

        16.    The Supplementary Information to 28 C.F.R. § 36 explains, among other

things: “Some of the most frequently cited qualitative benefits of increased access are the

increase in one’s personal sense of dignity that arises from increased access and the decrease

in possibly humiliating incidents due to accessibility barriers. Struggling [to use a non-


                                               5
       CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 6 of 23



accessible facility] negatively affect[s] a person’s sense of independence and can lead to

humiliating accidents, derisive comments, or embarrassment. These humiliations, together

with feelings of being stigmatized as different or inferior from being relegated to use other,

less comfortable or pleasant elements of a facility . . . all have a negative impact on persons

with disabilities.”

        17.    Title III of the ADA requires that “[n]o individual shall be discriminated

against on the basis of disability in the full and equal enjoyment of the goods, services,

facilities, privileges, advantages, or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a). It prohibits places of public accommodation,

either directly or through contractual, licensing, or other arrangements, from outright

denying individuals with disabilities the opportunity to participate in the goods or services

offered by a place of public accommodation, 42 U.S.C. § 12182(b)(1)(A)(i), or denying

individuals with disabilities the opportunity to fully and equally participate in a place of

public accommodation, 42 U.S.C. § 12182(b)(1)(A)(ii).

        18.    Discrimination on the basis of disability can occur, generally, through a

denial of the opportunity to participate in or benefit from goods, services, facilities, or

accommodations (42 U.S.C. § 12182(b)(1)(A)(i)); or from affording goods, services,

facilities, or accommodations that are not equal to those afforded to other individuals (42

U.S.C. § 12182(b)(1)(A)(ii)); or from providing goods, services, facilities, or

accommodations that are separate from those provided to other individuals (42 U.S.C. §

12182(b)(1)(A)(iii)).

                                               6
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 7 of 23



             THE ADA AND THE RIGHT OF NON-DISCRIMINATORY
                           ACCESS TO GOODS

       19.    The ADA specifically prioritizes “measures to provide access to those areas

where goods and services are made available to the public. These measures include, for

example, adjusting the layout of display racks, rearranging tables …” 28 C.F.R. § 36.304

       20.    The ADA and its implementing regulations define prohibited discrimination

to include the following: A) the failure to remove architectural barriers when such removal

is readily achievable for places of public accommodation that existed prior to January 26,

1992, 28 C.F.R. § 36.304(a) and 42 U.S.C. § 12182(b)(2)(A)(iv); B) the failure to design

and construct places of public accommodation for first occupancy after January 26, 1993,

that are readily accessible to and usable by individuals with disabilities, 28 C.F.R. § 36.401

and 42 U.S.C. § 12183(a)(1); c) for alterations to public accommodations made after

January 26, 1992, the failure to make alterations so that the altered portions of the public

accommodation are readily accessible to and usable by individuals with disabilities, 28

C.F.R. § 36.402 and 42 U.S.C. § 12183(a)(2); and D) the failure to maintain those features

of public accommodations that are required to be readily accessible to and usable by

persons with disabilities, 28 C.F.R. § 36.211.

       21.    To be “readily accessible” under Title III of the ADA, merchandise on fixed

aisle shelving in a retail store such as Dollar General must be located on an accessible

route. The Department of Justice, pursuant to 42 U.S.C. § 12186(b), has promulgated the

ADA Accessibility Guidelines (“ADAAG”) in implementing Title III of the ADA. There

are two active ADAAGs that set forth the technical structural requirements that a public


                                                 7
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 8 of 23



accommodation must meet in order to be “readily accessible”: the 1991 ADAAG

Standards, 28 C.F.R. § pt. 36, App. D (“1991 Standards”), and the 2010 ADAAG

Standards, 36 C.F.R. § pt. 1191, App. D (“2010 Standards”). The applicable “accessible

route” standards are set forth in the 2010 Standards at Section 403.5.1. See also, ADA

Guide for Small Businesses, June 1999, available at https://www.ada.gov/smbustxt.htm

(noting that “when sales items are displayed or stored on shelves for selection by

customers, the store must provide an accessible route to fixed shelves and displays, if doing

so is readily achievable.”) ADA Figure 403.5.1 explains that an accessible route must be a

minimum of 36 inches, but can be reduced to 32 inches for a length of no more than 24

inches, such as at doors, so long as the 32 inch segments are at least 48 inches apart. See

ADA     Figure    403.5.1   available   at   https://www.access-board.gov/guidelines-and-

standards/buildings-andsites/about-the-ada-standards/ada-standards/chapter-4-accessible-

routes (last accessed on October 9, 2018).

       22.     The ADA further requires places of public accommodations to design and

construct facilities to be independently usable by individuals with disabilities. 42 U.S.C. §

12183(a)(1).

       23.     The ADA further prohibits places of public accommodation from utilizing

methods of administration that have the effect of discriminating on the basis of a disability.

42 U.S.C. § 12182(b)(1)(D).

       24.     The ADA further requires Defendants to provide individuals who use

wheelchairs or scooters full and equal enjoyment of its facilities. 42 U.S.C. § 12182(a).



                                              8
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 9 of 23



       25.    When discriminatory architectural conditions exist within a public

accommodation’s facility, the ADA directs that a “public accommodation shall remove

architectural barriers in existing facilities . . . where such removal is readily achievable,

i.e., easily accomplishable and able to be carried out without much difficulty or expense.”

28 C.F.R. § 36.304(b) (emphasis added); see also 42 U.S.C. § 12182(b)(2)(A)(iv) (the

failure to remove architectural barriers, where such removal is readily achievable,

constitutes discrimination).

       26.    In addition to tangible barrier removal requirements as well as physical

design, construction, and alteration requirements, the ADA requires reasonable

modifications in policies, practices, or procedures when necessary to afford goods,

services, facilities, or accommodations to individuals with disabilities, unless the public

accommodation can demonstrate that making such modifications would fundamentally

alter their nature. 42 U.S.C. § 12182(b)(2)(A)(ii).

       27.    The remedies and procedures set forth at 42 U.S.C. § 2000a-3(a) are provided

to any person who is being subjected to discrimination on the basis of disability or who has

reasonable grounds for believing that such person is about to be subjected to discrimination

in violation of 42 U.S.C. § 12183. 42 U.S.C. 12188(a)(1).

       28.    The access barriers described herein demonstrate that Defendants’ facilities

are not altered, designed, or constructed in a manner that causes them to be readily

accessible to and usable by individuals who use wheelchairs or scooters and/or that

Defendants’ facilities are not maintained so as to ensure that they remained accessible to

and usable by individuals who use wheelchairs or scooters.

                                             9
       CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 10 of 23



        29.   Defendants’ repeated and systemic practices herein described constitute

unlawful discrimination on the basis of a disability in violation of Title III of the ADA.

                              JURISDICTION AND VENUE

        30.   This Court has federal question jurisdiction pursuant to 28 U.S.C. § 1331 and

42 U.S.C. § 12188.

        31.   Plaintiff’s claims asserted herein arose in this judicial district, and

Defendants do substantial business in this judicial district.

        32.   Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(2) in that

this is the judicial district in which a substantial part of the events and/or omissions at issue

occurred.

                                          PARTIES

        33.   Plaintiff is, and at all times relevant hereto was, a resident of St. Paul,

Minnesota. As described above, as a result of his disability, Plaintiff uses a wheelchair for

mobility. He is therefore a member of a protected class under the ADA, 42 U.S.C. §

12102(2), and the regulations implementing the ADA set forth at 28 C.F.R. §§ 36.101 et

seq.

        34.   Plaintiff is both a tester in this litigation and a consumer who wishes to access

Defendants’ goods and services. See, e.g., Nanni v. Aberdeen Marketplace, Inc., 878 F.3d

447, 457 (4th Cir. 2017); Civil Rights Educ. & Enf’t Ctr. v. Hosp. Props. Tr., 867 F.3d 1093,

1102 (9th Cir. 2017); Colo. Cross Disability Coal. v. Abercrombie & Fitch Co., 765 F.3d

1205, 1211-12 (10th Cir. 2014); Houston v. Marod Supermarkets, Inc., 733 F.3d 1323,



                                               10
     CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 11 of 23



1334 (11th Cir. 2013); see also Havens Realty Corp. v. Coleman, 455 U.S. 363, 372-74

(1982).

       35.    Defendant Dolgencorp, LLC is a foreign limited liability company

headquartered at 100 Mission Ridge, Goodlettsville, TN.

       36.    Defendant    Dollar   General        Corporation   is   a   foreign   corporation

headquartered at 100 Mission Ridge, Goodlettsville, TN.

       37.    Defendants are a public accommodation pursuant to 42 U.S.C. §12181(7).

          FACTUAL ALLEGATIONS AND PLAINTIFF’S EXPERIENCE

I.     Plaintiff Has Been Denied Full and Equal Access to Defendants’ Facilities.

       38.    Plaintiff Mr. Doyen was born in Minnesota and has resided in Saint Paul,

Minnesota all his life. He regularly frequents businesses in the Twin Cities Metropolitan

and surrounding area including general stores - and has done so for years and years. The

ability to independently patronize businesses is important to Mr. Doyen and his quality of

life; it enables him to obtain necessary goods and services and allows him to interact with

the community, which is a critical social outlet for him.

       39.    Plaintiff has regularly visited, well over 15 times, Defendants’ stores located

at 1055 Payne Avenue, St. Paul, Minnesota, and 1990 Suburban Avenue, St. Paul,

Minnesota (the Subject Properties) and encountered unlawful and discriminatory interior

access barriers including, but not necessarily limited to, merchandise displays, boxes, and

ladders positioned so that they block or narrow the aisle pathways in violation of the

requirements of the 2010 Standards Section 403.5.1.



                                              11
     CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 12 of 23



      40.    Plaintiff’s Investigator also separately examined the properties visited by

Plaintiff in February 2019 and encountered the same types of access barriers Plaintiff has

repeatedly encountered, as depicted in the following photographs:




                             Figure 1 1055 Payne Avenue Dollar General




                                               12
CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 13 of 23




                   Figure 2 1055 Payne Avenue Dollar General




                                     13
CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 14 of 23




                   Figure 3 1055 Payne Avenue Dollar General




                                     14
CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 15 of 23




                  Figure 4 1990 Suburban Avenue Dollar General




                                      15
CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 16 of 23




                  Figure 5 1990 Suburban Avenue Dollar General




                                      16
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 17 of 23




                              Figure 6 1990 Suburban Avenue Dollar General

       41.     As a result of Defendants’ non-compliance with the ADA, Plaintiff’s right to

full and equal, non-discriminatory, and safe access to Defendants’ goods and facilities has

been denied.

       42.     Plaintiff will be deterred from returning to and fully and safely accessing

Defendants’ facilities so long as Defendants’ facilities remain non-compliant, and so long

as Defendants continue to employ the same policies and practices that have led, and in the

future will lead, to inaccessibility at Defendants’ facilities.




                                                  17
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 18 of 23



       43.    Without injunctive relief, Plaintiff will continue to be unable to fully and

safely access Defendants’ facilities in violation of his rights under the ADA.

       44.    As an individual with a mobility disability who is dependent upon a

wheelchair, Plaintiff is directly interested in whether public accommodations, like

Defendants’ facilities, have access barriers that impede full accessibility to those

accommodations by individuals with mobility-related disabilities.

II.    Defendants Deny Individuals With Disabilities Full and Equal Access to Their
       Facilities.

       45.    Defendants are engaged in the ownership, management, operation, and

development of retail stores throughout the United States, including, upon information and

belief, approximately 200 stores in Minnesota.

       46.    As the owner and manager of their properties, Defendants employ centralized

policies, practices, and procedures with regard to the design, construction, alteration,

maintenance, and operation of their facilities.

       47.    However, as set forth herein, these policies, practices, and procedures are

inadequate in that Defendants’ facilities are operated and maintained in violation of the

accessibility requirements of Title III of the ADA.

       48.    On Plaintiff’s behalf, investigators examined multiple locations owned,

controlled, and/or operated by Defendants throughout Minnesota, and found the following

locations contain the same problematic access barriers and do not have fully accessible

interior paths of travel and access to goods, in violation of Section 403.5.1 of the 2010

Standards:


                                             18
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 19 of 23




                a) 1055 Payne Avenue, St. Paul, MN;

                b) 1990 Suburban Avenue, St. Paul, MN;

                c) 1546 White Bear Avenue, St. Paul, MN’

                d) 865 45th Avenue NE, Hilltop MN;

                e) 2136 E. Lake Street, Minneapolis., MN;

                f) 1433 E. Franklin Avenue, Minneapolis., MN; and

                g) 2573 Mounds View Drive, Mounds View, MN.

          49.      As evidenced by the widespread inaccessibility of Defendants’ stores in

Minnesota, absent a change in Defendants’ corporate policies and practices, access barriers

are likely to reoccur in Defendants’ facilities even after they have been remediated in the

first instance.

          50.      Accordingly, Plaintiff seeks an injunction to remove the barriers currently

present at Defendants’ facilities and an injunction to modify the policies and practices that

have created or allowed, and will create or allow, access barriers in Defendants’ Minnesota

stores.

                                     CLASS ALLEGATIONS

          51.      Plaintiff brings this class action pursuant to Fed. R. Civ. P. 23(a) and 23(b)(2)

on behalf of himself and the following class of Minnesota residents: all persons with

qualified mobility disabilities who have attempted, or will attempt, to access the interior of

any store owned or operated by Defendants within the Commonwealth of Minnesota and

have, or will have, experienced access barriers in interior paths of travel.

                                                  19
     CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 20 of 23



       52.      Numerosity: The class described above is so numerous that joinder of all

individual members in one action would be impracticable. The disposition of the individual

claims of the respective class members through this class action will benefit both the parties

and this Court, and will facilitate judicial economy.

       53.      Typicality: Plaintiff’s claims are typical of the claims of the members of the

class. The claims of Plaintiff and members of the class are based on the same legal theories

and arise from the same unlawful conduct.

       54.      Common Questions of Fact and Law: There is a well-defined community of

interest and common questions of fact and law affecting members of the class in that they

all have been and/or are being denied their civil rights to full and equal access to, and use

and enjoyment of, Defendants’ facilities and/or services due to Defendants’ failure to make

their facilities fully accessible and independently usable as above described. The questions

of law and fact that are common to the class include:

       a. Whether Defendants operate places of public accommodation and are subject to

             Title III of the ADA and its implementing regulations;

       b. Whether storing merchandise in interior aisles of the stores makes the stores

             inaccessible to Plaintiff and putative class members; and,

       c. Whether Defendants’ storage, stocking and setup policies and practices

             discriminate against Plaintiff and putative class members in violation of Title III

             of the ADA and its implementing regulations.

       55.      Adequacy of Representation: Plaintiff is an adequate representative of the

class because his interests do not conflict with the interests of the members of the class.

                                               20
      CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 21 of 23



Plaintiff will fairly, adequately, and vigorously represent and protect the interests of the

members of the class, and he has no interests antagonistic to the members of the class.

Plaintiff has retained counsel who are competent and experienced in the prosecution of

class action litigation, generally, and who possess specific expertise in the context of class

litigation under the ADA.

       56.    Class certification is appropriate pursuant to Fed. R. Civ. P. 23(b)(2) because

Defendants have acted or refused to act on grounds generally applicable to the class,

making appropriate both declaratory and injunctive relief with respect to Plaintiff and the

class as a whole.

                    CAUSE OF ACTION: VIOLATION OF THE ADA

       57.    Defendants have failed, and continue to fail, to provide individuals who use

wheelchairs or scooters with full and equal enjoyment of its facilities.

       58.    Defendants have discriminated against Plaintiff and the class in that

Defendants have failed to make Defendants’ facilities fully accessible to, and

independently usable by, individuals who use wheelchairs or scooters in violation of 42

U.S.C. § 12182(a) as described above; Section 403.5.1 of the 210 Standards.

       59.    Defendants’ conduct is ongoing and continuous, and Plaintiff has been

harmed by Defendants’ conduct.

       60.    Unless Defendants are restrained from continuing their ongoing and

continuous course of conduct, Defendants will continue to violate the ADA and will

continue to inflict injury upon Plaintiff and the class.



                                              21
       CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 22 of 23



        61.   Given that Defendants have not complied with the ADA’s requirements to

make Defendants’ facilities fully accessible to, and independently usable by, individuals

who use wheelchairs or scooters, Plaintiff invokes his statutory rights to declaratory and

injunctive relief, as well as costs and attorneys’ fees.

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, on behalf of himself and the members of the class, prays

for:

        a.    A declaratory judgment that Defendants are in violation of the specific
              requirements of Title III of the ADA, and the relevant implementing
              regulations of the ADA, in that Defendants’ facilities are not fully accessible
              to and independently usable by individuals who use wheelchairs or scooters;

        b.    A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 C.F.R.
              § 36.501(b) that: (i) directs Defendants to take all steps necessary to remove
              the access barriers described above and to bring their facilities into full
              compliance with the requirements set forth in the ADA, and its implementing
              regulations, so that the facilities are fully accessible to, and independently
              usable by, individuals who use wheelchairs or scooters; (ii) directs
              Defendants to change its policies and practices to prevent the reoccurrence
              of access barriers post-remediation; and (iii) directs that Plaintiff shall
              monitor Defendants’ facilities to ensure that the injunctive relief ordered
              above remains in place.

        c.    An Order certifying the class proposed by Plaintiff, naming Plaintiff as class
              representative, and appointing his counsel as class counsel;

        d.    Payment of costs of suit;

        e.    Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28
              C.F.R. § 36.505; and,

        f.    The provision of whatever other relief the Court deems just, equitable, and
              appropriate.




                                              22
     CASE 0:19-cv-00572-MJD-LIB Document 1 Filed 03/07/19 Page 23 of 23



Dated: March 7, 2019               Respectfully submitted,

                                   THRONDSET MICHENFELDER, LLC

                                   /s/ Patrick W. Michenfelder
                                   Patrick W. Michenfelder (#024207X)
                                   Chad Throndset (#0261191X)
                                   Cornerstone Building
                                   One Central Avenue West, Suite 203
                                   St. Michael, MN 55376
                                   Tel: (763) 515-6110
                                   Fax: (763) 226-2515
                                   pat@throndsetlaw.com
                                   chad@throndsetlaw.com

                                   CARLSON LYNCH, LLP

                                   R. Bruce Carlson
                                   Kelly K. Iverson
                                   Bryan A. Fox
                                   1133 Penn Avenue, 5th Floor
                                   Pittsburgh PA, 15222
                                   (412) 322-9243 (Tel.)
                                   bcarlson@carlsonlynch.com
                                   kiverson@carlsonlynch.com
                                   bfox@carlsonlynch.com
                                   (Pro Hac Vice Application Forthcoming)

                                   Attorneys for Plaintiff




                                     23
